DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting member having both a grooved portion with a plurality of grooves extending around and along a spindle of the mounting member and a ridged portion (as recited in claims 1 and 8) must be shown or the feature(s) canceled from the claim(s). The mounting member is shown in the drawings using either reference number 12 or 14 (depending upon the embodiment). In Figures 11 and 12, mounting member 12 includes a grooved portion including a plurality of grooves extending around and along a spindle, as required in claim 1. However, mounting member 12 is not shown with a ridged portion having at least one ridge thereon, as required in claim 8. In Figures 28-30, mounting member 14 is shown including a ridged portion having at least one ridge 147, but mounting member 14 does not include a spindle having a grooved portion. In Figures 28-30, the mounting member 14 has a substantially planar face on the surface that faces toward the rod, and includes a hole 146 where the rod is inserted into the mounting member. The drawings do not show any embodiment of the mounting member that includes both the grooved portion and the ridged portion.
The ridged portion provided on the first cap, and the engagement of the mounting member with the first cap (as recited in claim 9) also must be shown or the feature canceled from the claim(s). The first cap is described in the specification and shown in the drawings using reference numeral 4. The first cap 4 is consistently shown in the drawings as the element provided on the opposite end of the assembly relative to the mounting member, such that it supports the guiding member 10 rather than the mounting member. The first cap is not shown supporting the mounting member 12 or 14, and it is not shown with a ridged portion.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “the mounting member has an extension extending outwardly of the mounting member, and a ridged portion having at least one ridge thereon”. Claim 8 also depends upon claim 1, which recites “a grooved portion provided on a spindle of the mounting member, the grooved portion having a plurality of grooves extending around and along the spindle, the plurality of grooves configured to mount one end of the spring to the mounting member”. The original disclosure does not provide sufficient support for a mounting member having both a ridged portion and a grooved portion provided on a spindle. On pages 35 and 36, the specification filed 11/19/19 discloses the grooved portion provided on the first mounting member (12), but does not disclose that this embodiment of the mounting member includes a ridged portion. Pages 36 and 37 of the specification disclose a ridged portion (147; it is noted that this corresponds to the “threaded portion” in the original disclosure that was corrected to instead recite “ridged portion” in the specification filed 6/17/22), but the mounting member (14) in this disclosure does not include a spindle having a grooved portion provided thereon. The disclosure also describes these embodiments as separate assemblies, and does disclose use of different features of the different mounting members in combination with each other.
Claim 9 recites “the first cap has a first cap channel extending along the first cap, wherein the extension of the mounting member is passed through the first cap channel, the first cap having a corresponding ridged portion with at least one ridge corresponding to the ridged portion on the mounting member.” The ridged portion provided on a cap is not disclosed in combination with the mounting member having a spindle with a grooved portion as recited in claim 1. The configuration in which the first cap supports the mounting member is also not described or shown in the original disclosure. Claim 1 requires that the first protrusion be received in a groove of the second cap, which correlates to either cap 5 (as shown in Figure 1) or cap 18 (as shown in Figure 24) being relied upon as the second cap. In each of these embodiments, cap 4 corresponds to the first cap. This cap is provided on the opposite end of the assembly relative to the mounting member, regardless of whether mounting member 12 or 14 is relied upon to correspond to the mounting member (depending upon the embodiment). The first cap is not described in the disclosure at any point as having the extension of the mounting member passed therethrough. Rather, the disclosure sets forth that the second cap is the cap receiving the extension of the mounting member.
Applicant points to Figures 11 and 12 for support of the limitations directed to the grooved portion, but as noted above, these Figures do not illustrate the ridged portion on the same mounting member. No other support for these limitations is pointed out in the reply filed 6/17/22.
Claims 10-12 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(a).

Specification
The amendment filed 6/17/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as set forth above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a conical head having a conical groove, the second protrusion being securely received by the conical groove” in lines 19-20. The term “securely” is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not readily clear what kind of connection or configuration is required to be considered “securely received”. Is the interlocking/clip-in connection described in the disclosure specifically required, or can any kind of connection be considered a secure receipt of the second protrusion? 
Claim 7 recites “the second cap comprises a second cap groove configured to receive the first protrusion of the rod”. However, claim 1 has been amended to recite “the first protrusion is received in a groove of the second cap” in lines 9-10. It is unclear if the second cap groove of claim 7 is a different groove from the one introduced in claim 1. As best understood in view of the disclosure, the second cap includes only one groove receiving the first protrusion (groove 52 shown in Figures 13 and 14). If these limitations are referring to the same groove, then it is unclear how claim 7 further limits the invention set forth in claim 1.
Claim 9 recites “the first cap has a first cap channel extending along the first cap, wherein the extension of the mounting member is passed through the first cap channel, the first cap having a corresponding ridged portion with at least one ridge corresponding to the ridged portion on the mounting member.” Claim 1 previously sets forth that the first protrusion of the rod is received in a groove of the second cap. In view of the disclosure, it is unclear how the second cap can receive the rod while the first cap includes the corresponding ridged portion, as the first cap is understood to be on an opposite side of the assembly relative to the mounting portion. Figures 1 and 24 of the instant application are reproduced below with annotations.

    PNG
    media_image1.png
    438
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    664
    media_image2.png
    Greyscale

As best understood, the first cap is element number 4 in each of the above figures. The disclosure indicates that the only use of the corresponding ridged portion is on cap 18, and the mounting member is either element number 12 or 14. Claim 1 also requires that the spring be connected to mounting member, so the mounting member is understood to be element number 12 in Figure 1 or element number 14 on the right side of the drawing in Figure 24 (as indicated above). How is it possible for the mounting member to be received in the first cap while the rod is received in the second cap? Similarly, how does the assembly function if the ridged portion is provided on the mounting member and the corresponding ridged portion is provided on the first cap? It is generally unclear how the apparatus would operate, as connection between the rod and the mounting member is understood to be necessary for operation, as is connection between the claimed mounting member and the second cap. It appears that the term “first cap” in claim 9 is incorrectly used, and should instead recite “second cap”, as in the elected embodiments, the first cap is never disclosed as receiving the first protrusion of the rod with respect to the elected embodiment. This issue is made further unclear by the use of the term “fourth cap” in the specification with respect to reference number 18, and by the limitations in claim 6 reciting that the guiding member is located on the first cap. The limitations in claims 8 and 9 appear to be combining features from two separately disclosed sets of caps and mounting members without sufficient support, and without clarity as to how the mounting member engages the cap or which cap is engaged by the mounting member. In the reply filed 6/17/22, Applicant does not specify which cap is the first cap and which is the second cap, and the limitations in the claims are indefinite as to which cap is which. For the purposes of this Office Action, it is presumed that the second cap is the element in claim 9 that is required to have the channel and corresponding ridged portion.
Claims 3-6 and 10-12 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 9,981,540) in view of Gossling (U.S. Patent No. 3,763,916).
Regarding claim 1, Chen discloses a shade assembly (10) comprising:
a tube (23) for winding a shade (25) used in vehicles (the shade is capable of being used in a vehicle, which reads on the functional limitation “used in vehicles”),
a rod (21) disposed linearly within the tube,
a mounting member (22), wherein the rod is passed through the mounting member [FIG. 3],
a spring (223) wound onto the rod,
a first cap (13) and a second cap (14), wherein ends of the tube are located on the first cap and the second cap [FIGS. 2-4],
a first protrusion extending from the rod (the first protrusion is defined by the portion of the rod extending past the mounting member 22 as shown in Figure 4), wherein the first protrusion is received in a groove (141) of the second cap, so as to prevent a rotational movement of the rod relative to the tube (column 4, lines 11-17 discloses that the rod 21 is mounted in the groove 141, and the hexagonal shape of the rod and the groove prevents relative rotation),
a spindle of the mounting member (the spindle is defined on the distal section of the fastening portion 222 of the mounting member 22) configured to mount one end of the spring to the mounting member (column 4, lines 26-30) [FIG. 3], and
a head (224) securely receiving a portion of the rod [FIG. 3].

Chen does not disclose a grooved portion provided on the spindle of the mounting member, a hook portion provided on the spring, a second protrusion having a conical shape on the rod, or a conical shape and conical groove on the head.
Nonetheless, Gossling discloses a shade assembly comprising a grooved portion (portion of the mounting member 18 including threads 30) provided on a spindle of a mounting member (18) [FIG. 2], the grooved portion having a plurality of grooves (30) extending around and along the spindle [FIG. 2], a spring (19) having a hook portion (portion of the spring seated in the slot 28 of the rod 21); a second protrusion (distal end 27 of the rod 21 where the slot 28 is formed) extending from a rod (21), the second protrusion having a conical shape (the protrusion has a conical shape at least at its tip, as shown in Figure 1), and configured to receive the hook portion of the spring (column 2, lines 60-68), and a conical head (22, the conical shape is shown in at least Figure 1; see annotated drawing below) having a conical groove (the groove of the head 22 in which the rod end 27 is positioned is conical in shape as shown in Figure 1), the second protrusion being securely received in the conical groove.

    PNG
    media_image3.png
    300
    398
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Chen to include the grooved portion, hook portion, second protrusion, and conical head taught by Gossling, in order to ensure a secure connection between the spring and each of the mounting member and the head, and to facilitate assembly by providing a sloped/conical engagement surface that guides the parts into alignment with each other.
Regarding claim 7, Chen discloses that the second cap comprises a second cap groove (141) configured to receive the first protrusion of the rod (column 4, lines 11-17).

Claims 3-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 9,981,540) in view of Gossling (U.S. Patent No. 3,763,916), as applied to claim 1 above, and further in view of Lii (U.S. Patent No. 5,205,332).
Regarding claim 3, Chen, as modified above, discloses the mounting member and the tube, but does not disclose that the mounting member comprises a recess and a tab.
Nonetheless, Lii discloses a mounting member (12) comprising a mounting member recess (groove shown in Figure 2, in which the tube 2 is inserted; see annotated drawing below) and a tab (rib of the mounting member 12 disclosed in column 2, line 66-column 3, line 6), wherein the tube is disposed in the mounting member recess, and the tab engages a hole (slot formed in the tube 2; column 2, lines 25-28) on the tube.

    PNG
    media_image4.png
    334
    474
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting member and tube of Chen, as modified above, to include the recess and tab connection taught by Lii, in order to ensure a secure connection between the mounting member and the tube, and to prevent wear or damage to the end of the tube.
Regarding claim 4, Chen discloses an aperture (232) extending longitudinally on the tube [FIG. 3].
Regarding claim 5, Chen discloses a guiding member (24) configured to receive one end of the tube [FIG. 3], but does not disclose a guiding member channel on the guiding member.
Nonetheless, Gossling discloses a guiding member (12) having a guiding member channel (channel in the guiding member 12 in which the tube 11 is positioned as shown in Figure 2) configured to receive one end of the tube (11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guiding member of Chen to include the guiding member channel taught by Gossling, in order to ensure a secure connection between the tube and the guiding member, so as to prevent accidental disconnection during operation.
Regarding claim 6, Chen discloses that the first cap (13) has a first cap groove (131), and one end (242) of the guiding member is located on the first cap groove to allow a rotational movement (column 4, lines 59-62).
Regarding claim 8, Chen discloses that the mounting member has an extension (the extension is defined by the larger diameter portion of the mounting member 22 extending away from the fastening portion 222) extending outwardly of the mounting member, and a ridged portion (portion of the extension defining the ridges 221) having at least one ridge (221) thereon.
Regarding claim 9, Chen discloses that the first cap has a first cap channel (internal space defined by the cap 14 at the location of the hole 141 and the corresponding ribs shown in Figure 3) extending along the first cap, wherein the extension of the mounting member is passed through the first cap channel [FIG. 3], the first cap having a corresponding ridged portion (15) with at least one ridge (152) corresponding to the ridged portion on the mounting member (column 3, line 54-column 4, line 35). It is again noted that claim 9 is interpreted as best understood in view of the rejection under 35 U.S.C. 112(b) above.
Regarding claim 10, Chen discloses a housing (11) with a housing channel (111) for accommodating the tube [FIG. 2].
Regarding claim 12, Chen discloses that the housing has a housing aperture (slot in the housing shown in at least Figures 1, 2, and 5 through which the shade 25 extends) allowing the shade to pass therethrough.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 9,981,540) in view of Gossling (U.S. Patent No. 3,763,916) and Lii (U.S. Patent No. 5,205,332), as applied to claim 10 above, and further in view of Park (U.S. Patent Application Publication No. 2008/0314533).
Regarding claim 11, Chen, as modified above, discloses that the first and second caps are fixed to the housing, but does not explicitly disclose a connecting hole, a housing hole, or a connecting member.
Nonetheless, Park discloses a shade assembly having a cap (8) with at least one connecting hole (hole shown in Figure 4 through which screw 83 is installed), wherein at least one housing hole (hole in the housing 1 into which the screw 83 is installed as shown in Figures 4-6) is provided on a respective housing (1), and wherein at least one connecting member (83) is provided for fixing the cap to the housing.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the caps and the housing of Chen, as modified above, to include the connecting hole, housing hole, and connecting member taught by Park, in order to secure the caps to the housing and a reliable and removable manner. It is noted that the use of screws/connecting members and corresponding apertures is a well-known practice in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to claim 11, although Park was previously applied in a rejection of record, it was not relied upon in the same manner as it is in the above rejection, and Applicant did not set forth any arguments specifically directed to the disclosure of Park. None of the other references relied upon in the new ground(s) of rejection were previously applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634